IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0648
                            Filed February 22, 2017


DAN EUGENE HAMPTON,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, John D.

Ackerman, Judge.



      Dan Hampton appeals from the district court’s determination his sentence

did not violate the prohibition against cruel and unusual punishment.

AFFIRMED.




      Matthew R. Metzgar of Rhinehart Law, P.C., Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Jean C. Pettinger, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                          2


DANILSON, Chief Judge.

       Dan Hampton asserts his sentence of life without the possibility of parole

imposed following his 1992 conviction for first-degree kidnapping violates the

prohibition against cruel and unusual punishment. He acknowledges this claim

runs counter to Iowa law and case precedent, but argues the law is obsolete.

       Iowa Code section 710.2 (1991)1 provides that kidnapping is kidnapping in

the first degree, a class “A” felony, “when the person kidnapped, as a

consequence of the kidnapping, suffers serious injury, or is intentionally

subjected to torture or sexual abuse.” In this case, the degree of the offense was

based on the fact that the victim was dragged from a motel and intentionally

subjected to sexual abuse.

       Our supreme court has held that life without parole is not a cruel and

unusual punishment for the offense of kidnapping in the first degree based on the

intentional infliction of sexual abuse.2 See Lamphere v. State, 348 N.W.2d 212,

220 (Iowa 1984). We are not at liberty to overrule controlling supreme court

precedent. See State v. Miller, 841 N.W.2d 583, 584 n.1 (Iowa 2014); State

Eichler, 83 N.W.2d 576, 578 (Iowa 1957) (“If our previous holdings are to be

overruled, we should ordinarily prefer to do it ourselves.”); State v. Hastings, 466
N.W.2d 697, 700 (Iowa Ct. App. 1990). We therefore affirm.

       AFFIRMED.


1
  Iowa Code section 710.2 remains substantively unchanged today.
2
   Hampton’s reliance on State v. Lyle, 854 N.W.2d 378 (Iowa 2014), is misplaced
because Lyle applies to youthful offenders. Hampton was thirty-three years old at the
time of the 1991 offense. He also notes that in State v. Robinson, 859 N.W.2d 464, 468
(Iowa 2015), the supreme court expressed concerns about the severity of the broad
application of sentencing provisions of the kidnapping statute.